Judge Simpson
delivered the opinion of the court.
This was a proceeding against the appellant by rule, requiring him to appear and answer the charge which had come to the knowledge of the court, of making an improper change in a writing offered as evidence on a trial in that court.
The first objection made to the proceeding is, that the rule was irregularly issued, upon the knowledge of the court alone, without any affidavits having been filed to sustain the charge.
This objection is founded on a misconception, as wéll of the power as of the duty of the court. The ■defendant in the rule was an attorney at law, and an *483officer of the court. All courts have the power to control and regulate, to a certain extent, the conduct of their officers, and to inflict on them for their official misconduct, such punishment as the law prescribes. If a court have knowledge of the existence of such official misconduct on the part of any of its officers, it not only has the power, but it is its duty, to institute an appropriate proceeding against the offender, and to bring him, if guilty, to condign punishment. And it is much to be regretted that this duty which the law devolves upon the courts of the country is so title regarded, and that the obligations which it imposes are so frequently overlooked or neglected.
The official misconduct of an attorney at law may be inquired into in a summary manner,by the court, upon a rule, and if guilty his name may be stricken from the roll of attorneys. (Bacon’s Abr. vol. 1, title Attorney, p. 306.) And this incidental power of all courts, unless clearly exceeded or abused, should not be interfer’d with by this court. But the power is one which should be exercised with great caution and discretion. (Ex parte Burr, 9 W heaton, 529; 19 Howard Rep. paye 9.)
The official misconduct of an attorney at law may be inquired into in a summary manner by the court, and if guilty of such misconduct his name may be stricken from the roll of attorneys admitted to the practice of law at the bar of the court. (Bacon’s Ab. vol. 1, title Attorney, page 306.) Such was the mode of proceeding and the judgment of the court in the present case.
The proof introduced upon the trial of the rule established the fact most conclusively, that the appellant made an alteration in a copy of a letter, with which he had been furnished, by annexing to the name of B. E. Sandford, by whom it purported to have been written, the word Prest.” The evident design of the alteration was to impart to the letter an official character, by making it appear that the author thereof, when he wrote it, was acting in his official capacity of President of the Kentucky Trust Company Bank. The copy of the letter in which this alteration was made had been procured for the purpose of using it, on the trial of a suit then pending in the court below, in which the appellant was acting as counsel for the defendants. The appellant insists that he did not intend to use the copy as evidence on the trial, and that it was offered by another lawyer who was also acting as counsel on the same *484side, without his knowledge or assent. It appears, however, from the evidence, that he brought the copy into court, was present when it was offered by the other counsel, and made no objection to its use, but on the contrary insisted that it was a correct copy from the original. He may, after having made the addition referred to, have concluded not to use the copy of the letter which he had thus altered, but if he did, he certainly acted improperly in exhibiting the writing upon the trial, and in permitting the other counsel to make an effort to use it, without any expression of dissent on his part.
The power to remove an attorney from the bar ought to be exercised with great caution and discretion, but it is a power incidental to all courts, and unless it be clearly exceeded or abused by a circuit court this court should not interpose, as it cannot decide with the same means of information that the court below was in the possession of. (Ex parte Burr, 9 Wheaton, 529; 19 Howard,, page 9.)
There whs no irregularity in the mode of proceeding, inasmuch as it was instituted by the court on its own knowledge, derived from what actually occurred in its presence. The questions propounded to the witness, which were objected to, were improper because they required him to state merely his belief and opinion, and not any fact, and therefore the objection- was properly sustained. The court below did not exceed its powers in rendering the judgment, nor can we say that it decided erroneously upon the testimony. There is therefore no ground for the interposition of this court.
Wherefore, the judgment is affirmed-